Case: 2:19-cv-01342-EAS-EPD Doc #: 38 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 212




                    UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

DAKOTA FISCHER,                            CIVIL ACTION NO. 2:19-cv-01342

       Plaintiff,

vs.

REMINGTON ARMS COMPANY, LLC, Judge Edmund A. Sargus, Jr.
REMINGTON OUTDOOR CO., INC.,
THE MARLIN FIREARMS CO.,
HORNADY MANUFACTURING CO.,
and ABC COMPANIES #1 through #5,

       Defendants.


                    MOTION FOR LEAVE TO FILE UNDER SEAL

      COMES NOW, Defendant Hornady Manufacturing Co., and pursuant to

Local Civil Rule 5.2.1 moves this Court for leave to file a Settlement Agreement

entered into between Hornady and Plaintiff Dakota Fischer under seal. In

support of this motion, Hornady states:

      1.    Concurrently with this motion, Hornady and Fischer are filing a

Stipulation and Joint Motion for Entry of Judgment with an attached Proposed

Judgment;

      2.    The Stipulation and Joint Motion for Entry of Judgment and

Proposed Judgment make reference to a Settlement Agreement entered into

between Hornady and Fischer;

      3.    The Settlement Agreement resolves issues between Hornady and

Fischer raised with the Court in Hornady’s Motion to Retain Jurisdiction and

Notice of Intent to File Sanctions Motion, Docket No. 33;
                                       1
Case: 2:19-cv-01342-EAS-EPD Doc #: 38 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 213




      4.    Hornady believes the terms of the Settlement Agreement are

germane to the Court’s consideration of said motion and should be reviewed by

the Court in camera; and

      5.    Hornady and Fischer would like the Settlement Agreement to be filed

under seal so as to make that document not publicly available on the Court’s

docket.

      WHEREFORE, Hornady respectfully requests leave of the Court to file the

Settlement Agreement under seal for the Court’s review in camera in its

consideration of the Stipulation and Joint Motion for Entry of Judgment.

      DATED this 6th day of May, 2020

                                    HORNADY MANUFACTURING CO.,
                                    Defendant


                              By:   /s/ Kevin J. Schneider
                                    Kevin J. Schneider, # 18898
                                    CLINE WILLIAMS WRIGHT
                                      JOHNSON & OLDFATHER, L.L.P.
                                    1900 U.S. Bank Building
                                    233 South 13th Street
                                    Lincoln, Nebraska 68608-2095
                                    (402) 474-6900
                                    kschneider@clinewilliams.com

                                    Admitted Pro Hac Vice

                                    James E. Arnold (0037712)
                                    Damion M. Clifford (077777)
                                    Arnold & Clifford LLP
                                    115 W. Main Street, 4th Floor
                                    Columbus, NE 43215
                                    dclifford@arnlaw.com

                                    Counsel for Defendant Hornady



                                        2
Case: 2:19-cv-01342-EAS-EPD Doc #: 38 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 214




                           CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which by its operation will send
notification of such filing to all registered parties.


Brian G. Miller
Adam L. Slone
Brian G. Miller Co., LPA
250 West Old Wilson Bridge Road, Suite 270
Worthington, Ohio 43085
bgm@bgmillerlaw.com
als@bgmillerlaw.com
Attorneys for Plaintiff

Robert V. Kish
Remington Co., LPA
200 Civic Center Drive, Suite 800
Columbus, Ohio 43215
rkish@reminger.com
Attorney for Defendants Remington Arms
Company, LLC and Remington Outdoor Co., Inc.

Steven E. Danekas
Swanson Martin & Bell, LLP
Suite 3300
330 North Wabash
Chicago, IL 60611
sdanekas@smbtrials.com
Attorney for Defendants Remington Arms
Company, LLC and Remington Outdoor Co., Inc.




                                              By:   /s/ Kevin J. Schneider
                                                    Kevin J. Schneider




4820-0534-1115, v. 1




                                          3
